DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramachandran et al. (PG Pub No. US 2014/0008757 A1).
Regarding claim 21, Ramachandran teaches a semiconductor structure (fig. 10: 1100), comprising:
a semiconductor substrate (102) having a back-side surface opposite a front-side surface (fig. 11: 102 comprises opposing upper and lower surfaces); 
a shallow trench isolation (STI) structure (¶ 0042: 130) disposed along the front-side surface of the semiconductor substrate (fig. 10: 130 disposed along lower surface of 102); 
a bond pad (¶ 0055: composite structure including portions 980, 982 and 652) extending through the semiconductor substrate, wherein the bond pad comprises a conductive body (RDL 982) overlying the front-side surface (fig. 10: 982 overlies lower surface of 102) and conductive protrusions (TSV 980) extending from the conductive body through the semiconductor substrate and the STI structure to a point below a bottom surface of 
a first bond pad isolation structure (¶ 0045: 370) extending through the semiconductor substrate and laterally surrounding the conductive protrusions (fig. 10: 370 extends through 102 and laterally surrounds 980), wherein a bottom surface of the first bond pad isolation structure directly contacts an upper surface of the STI structure (figs. 2-3: bottom surface of 370 directly contacts a recessed portion of the upper surface of STI structure 130), wherein outer sidewalls of the first bond pad isolation structure are spaced laterally between outer sidewalls of the STI structure (fig. 10: outer sidewalls of 370 spaced laterally between outer sidewalls of STI structure 130)..

Regarding claim 24, Ramachandran teaches semiconductor structure of claim 21, wherein the conductive protrusions directly contact opposing inner sidewalls of the STI structure (figs. 2-6, 10: at least liner portion 652 of conductive protrusions 980/652 directly contact opposing inner sidewalls of STI structure 130).

Allowable Subject Matter
1. Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “a conductive ring structure overlying the upper surface of the semiconductor substrate, wherein the conductive ring structure laterally surrounds the conductive body and has a top surface aligned with the top surface of the bond pad: as recited in claim 1,

“wherein a bottom surface of the first bond pad isolation structure directly contacts an upper surface of the STI structure, wherein outer sidewalls of the first bond pad isolation structure are spaced laterally between outer sidewalls of the STI structure” as recited in claim 21.

Shin et al. (PG Pub. No. US 2019/0148439 A1) teaches a semiconductor structure including a conductive body (¶ 0044: 144) and a bond pad (154).  Hsu et al. (PG Pub. No. US 2017/0117316 A1) teaches a conductive ring structure (¶ 0046: 602) comprising metal (¶ 0042) and surrounding a conductive body (figs. 6A-6B: 602 surrounds 608). However, Neither Shin nor Hsu teach wherein a top surface of the conductive ring structure is aligned with the top surface of the bond pad, and wherein the first bond pad isolation structure is laterally spaced between sidewalls of the conductive ring structure, as required by claim 1.

As seen in fig. 2A of Shin, pad insulation layer 156 extends from above semiconductor substrate 110 to pad trench 150T, such that the pad insulation layer 156 extends a first depth H1 vertically into the semiconductor substrate 110. However, the pad insulation layer 156 does not directly contact opposing sidewalls of a plurality of conductive protrusions. Further, the pad insulation layer 156 does not continuously vertically extend from a bottom surface of the via structure 140 and the pad structure 150 to a point aligned with a bottom surface of the isolation structure 160. Therefore, Shin fails to disclose second bond pad isolation structures respectively directly contact opposing sidewalls of an individual conductive protrusion in the plurality of conductive protrusions and continuously vertically 

2. Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art fails to teach or clearly suggest the limitations stating:
 “second bond pad isolation structures disposed along opposing sidewalls of the conductive protrusions, wherein the second bond pad isolation structures are disposed between the conductive protrusions and inner sidewalls of the first bond pad isolation structure” recited in claim 22.
Ramachandran teaches a bond pad isolation structure (370) surrounding a conductive protrusion (fig. 10: 370 surrounds conductive protrusion 980), but is silent to second bond pad isolation structures disposed between conductive protrusions and inner sidewalls of a first bond pad isolation structure as required by claim 22.

Conclusion
Roy (PG Pub. No. US 2009/0309232 A1) teaches a semiconductor substrate (45), a conductive structure (71) including body and through portions, the through portion extending from the body portion to below a bottom surface of an isolation structure (47), and isolation structures (67) surrounding the through portion and contacting a top surface of the isolation structure (fig. 2H).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.